IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF JAMES G.                      : No. 468 WAL 2019
KLINGENSMITH, DECEASED                         :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: JOSEPH KLINGENSMITH               : from the Order of the Superior Court
AND JOHN KLINGENSMITH                          :


                                       ORDER



PER CURIAM

     AND NOW, this 13th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.